DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/10/2020, 02/12/2020 and 07/06/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claims 16-26 are objected to because of the following informalities:  
Claim 16 recites the limitation "a fourth dielectric layer and a fifth dielectric layer, respectively located above the second patch antenna pattern” in lines 10-11.  There is lack of antecedent basis for this limitation in the claim, because there is not a second dielectric lay and third dielectric layer recites in claim. It is suggested to incorporate claim 25 into claim 16 to make it clearer.
Claims 17-26 are depending on claim 16, and objects as the same above.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11, 13, 15, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (JP 09232857 A, with English translation attached) in view of Sudo et al. (U.S Publication No. 20180219281 A1).
Regarding claims 1 and 27, Taguchi discloses a chip antenna module and a method of manufacturing a chip antenna module (which is a microstrip antenna, see fig. 1-4), comprising: 
a first dielectric layer (which is a first dielectric substrate 2), (see fig. 1, paragraph [0014]); 
a first feed via (which is a first feeding pin 14 ) extending through the first dielectric layer (2), (see fig. 1, paragraph [0015]); 
a second feed via (which is a second feeding pin 20) extending through the first dielectric layer (2), (see fig. 1, paragraph [0015]); 
a first patch antenna pattern (which is a secondary mode excitation patch 4) disposed on an upper surface of the first dielectric layer (2), electrically connected to the first feed via, and having a through-hole through which the second feed via passes (see fig. 1, paragraph [0015]); 

a second dielectric layer (which is a second dielectric substrate 7) disposed between the second order mode exciting patch (4) and the basic mode exciting patch (8), (see fig. 1, to paragraph [0015]).
Taguchi does not explicitly disclose a second dielectric layer and a third dielectric layer, respectively located vertically between the first patch antenna pattern and the second patch antenna pattern, and having different dielectric constants that form a first dielectric constant boundary surface between the first and second patch antenna patterns.
Sudo, on the other hand, discloses an antenna module includes a dielectric substrate and a feed element provided on the dielectric substrate (see abstract).  However, such a difference could be easily deduced by one of ordinary skill in the art upon necessity by the feature of a dielectric layer (28) as taught by Sudo disposed between a feed element (22) and a non-feed element (12) and an adhesive layer (50), wherein the strength of the electromagnetic coupling between the feed element (22) and the non-feed element (12) depends not only on the dielectric constant and the thickness of the adhesive layer (50) but also on the dielectric constant and the thickness of the dielectric layer (28), and the feature in which by making the dielectric constant of the adhesive layer (50) lower than the dielectric constant of the dielectric substrate (21), it is possible to weaken the electromagnetic coupling between the feed element (22) and the 
It would have been obvious to modify the dielectric layer as taught by Taguchi with the dielectric layer as taught by Sudo in order to provide an antenna device that is suitable for thickness reduction of the device and in which displacement less likely to occur between a feed element and a parasitic element (see paragraph [0008] by Sudo).
Regarding claim 2, Taguchi in view of Sudo discloses all the limitations of the chip antenna module according to claim 1, except for specifying that wherein the second dielectric layer is disposed below the third dielectric layer, and wherein a dielectric constant of the second dielectric layer is less than a dielectric constant of the third dielectric layer and a dielectric constant of the first dielectric layer.
However, such a configuration as taught by Sudo is the matter which could be easily deduced by one of ordinary skill in the art upon necessity by the feature of the dielectric layer (28) disposed between the feed element (22) and the non-feed element (12) and the adhesive layer (50), wherein the strength of the electromagnetic coupling between the feed element (22) and the non-feed element (12) depends not only on the dielectric constant and the thickness of the adhesive layer (50) but also on the dielectric constant and the thickness of the dielectric layer (28), and the feature in which by making the dielectric constant of the adhesive layer (50) lower than the dielectric constant of the dielectric substrate (21), it is possible to weaken the electromagnetic coupling between the feed element (22) and the non-feed element (12), (see paragraph [0064]-[0066] by Sudo).

Regarding claim 10, Taguchi in view of Sudo discloses all the limitations of the chip antenna module according to claim 1, except for specifying that wherein the second dielectric layer comprises a polymer, and wherein the third dielectric layer comprises a ceramic.
However, such a configuration as taught by Sudo is the matter which could he easily deduced by one of ordinary skill in the art upon necessity by the feature of the dielectric layers (21, 28) and the adhesive layer (50) (see paragraph [0064]-[0066] by Sudo), which is also considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 11, Taguchi in view of Sudo discloses the chip antenna module according to claim 1, further comprising shielding vias electrically connected to the first patch antenna pattern, extending through the first dielectric layer, and surrounding the second feed via (see fig. 1, paragraph [0015]-[0016]) by Taguchi).
Regarding claims 13 and 30, Taguchi in view of Sudo discloses all the limitations of the chip antenna module according to claim 1 and the method of claim 27, except for specifying that further comprising a solder layer disposed on a lower surface of the first dielectric layer.
However, such a configuration as taught by Taguchi is the matter which could be easily deduced by one of ordinary skill in the art upon necessity by the feature of the 
Regarding claim 15, Taguchi in view Sudo discloses a portable electronic device comprising the chip antenna module of claim 1 (which is a mobile body, see paragraph [0003] by Taguchi; a smartphone or a tablet, see paragraph [0054] by Sudo).
Allowable Subject Matter
Claims 3-9, 12, 14, and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Also the objections above need to be fixed in order to place application in allowance condition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        02/26/2021